Citation Nr: 1129299	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-43 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an extension of a temporary total rating based on the need for convalescence beyond April 30, 2009, for low back surgery performed on November 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1978 and December 1980 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 and rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted the Veteran a temporary total rating for surgical treatment necessitating convalescence from November 3, 2008 to May 1, 2009, and denied a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.

The development of the Veteran's claim is confused.  To clarify, following the May 2009 rating decision on appeal, the Veteran effectively filed a notice of disagreement (NOD) in August 2009 regarding both claims currently on appeal.  However, the RO treated the August 2009 NOD as a new claim for an extension past May 1, 2009 for a temporary total rating and in a January 2010 rating decision denied entitlement to an extension.  In August 2010 the RO issued a statement of case (SOC) regarding only the issue of entitlement to a TDIU, and did not address the factual or legal bases of the claim for a temporary total rating based on the need for convalescence beyond April 30, 2009.  In October 2010 the Veteran filed a Form 9 substantive appeal regarding the August 2010 SOC noting that his problem was with only receiving unemployability for 5 months.  In May 2011 the RO certified the issue of entitlement to a TDIU to the Board for appellate review.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The issue of entitlement to an extension of a temporary total rating based on the need for convalescence beyond April 30, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his May 2011 Board hearing, prior to promulgation of a decision on the appeal, the Veteran withdrew his appeal of the claim of entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to a TDIU.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at Board hearing on the record at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1).

At his May 2011 Board hearing, the Veteran testified that it was, and still is, his intent to appeal the issue of entitlement to a temporary 100 percent rating for convalescence post surgery and not entitlement to a TDIU.  The Veteran testified further that the issue of entitlement to a TDIU is not on appeal.  Thus, the Veteran has expressed his intent to withdraw his claim for a TDIU, which has been certified for Board review by the RO.  A transcript of the hearing is of record.  See 38 C.F.R. §§ 20.202, 20.204(b)(1).

As the Veteran has withdrawn the appeal for a claim of entitlement to a TDIU in accordance with 38 C.F.R. § 20.204, there remains no allegations of errors of fact or law for appellate consideration.

Thus, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is dismissed.


REMAND

The Veteran seeks entitlement to an extension of a temporary total rating based on the need for convalescence beyond April 30, 2009, for low back surgery performed on November 3, 2008.  A September 2008 claim for a temporary total rating was granted from November 3, 2008 to April 30, 2009, in the May 2009 rating decision.  The Veteran then filed a proper NOD in August 2009, requesting an extension of his 100 percent rating for his back surgery.  The RO was then obligated to furnish him a statement of the case (SOC), which was not done.  See 38 C.F.R. § 19.26.  Thus, this claim must be remanded for issuance of a SOC regarding the issue of entitlement to an extension of a temporary total rating based on the need for convalescence beyond April 30, 2009.  See Manlicon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) (and/or a rating decision if the claim is granted) regarding the issue of entitlement to an extension of a temporary total rating based on the need for convalescence beyond April 30, 2009, for low back surgery performed on November 3, 2008.  

In issuing the SOC the RO must specifically refer to an August 2009 VA treatment record indicating that the Veteran requested to be released from physical therapy so he can go back to work, and an October 2, 2009 letter from the Veteran's surgeon noting that he is to be released to work effective immediately.  

Under 38 C.F.R. § 4.30 an extension of a total rating can be granted for surgery necessitating convalescence, and convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998).  "Recovery" is defined as "the act of regaining or returning toward a normal or healthy state."  Id. 

If a timely Form 9 substantive appeal is received, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


